UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1055



CHARLES L. FREEZE,

                                              Plaintiff - Appellant,

          versus


VETERANS ADMINISTRATION MEDICAL    CENTER,    in
Salisbury, North Carolina,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Senior District Judge. (CA-05-219-1-FWB)


Submitted: March 30, 2006                     Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Freeze, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles L. Freeze appeals the district court’s orders

denying his motion to recuse and dismissing his civil complaint.

We   have   reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm substantially on the reasoning of the

district court.    See Freeze v. Veterans Admin. Med. Ctr., No. CA-

05-219-1-FWB (M.D.N.C. June 21, 2005; Dec. 29, 2005).                We deny

Freeze’s motions to recuse the district court judge, to charge the

district court judge with obstruction of justice, and for an en

banc hearing. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -